Puhnib ob A

THIS CERTIFICATION STATEMENT MUST REMAIN WITH
” THE ATTACHED COPY IN ORDER FOR IT TO BE
CONSIDERED A LEGAL DOCUMENT

 

ween wae ieee

Cabarrus County, North Carolina
P. O. Box 707
Concord, North Carolina 28026

wer ee

 

\ kk RR KERR KERR EEK EKER KKK KH KK
yy

iy : Wayne Nixon

a Register of Deeds

\

kee eee

| certify that this document is
a true copy of the original

Signed:—
Date:

 

 

 

STATE OF NORTH CAROLINA
CABARRUS COUNTY

I do hereby certify this to be a true copy of the attached document filed and
recorded in the aforesaid county as evidenced in:

Book No. 12553 Page No. 252 and ends with Page No. 268.

Witness my hand and seal this date: November 8, 2017.

i> WAYNE NIXON, REGISTER OF DEEDS
A . é
% ae sti 2, % : Lele U Lil,
oN wv Melee

+, Bertad Gam, oO
OG fi oy Sine 2 -Deputy Register of Deals |
Oe | Ahitheat

a led

Case 1:19-cv-N0009-NCT-LPA Document 2-1 Filed 01/04/19 Pane 1 of 20
 

FILED
CABARRUS COUNTY NC
WAYNE NIXON
REGISTER OF DEEDS

FILED Jun 26, 2017
AT 04:10 pm
BOOK 12553
START PAGE 0252
END PAGE 0268
INSTRUMENT # 16169
EXCISE TAX $0.00

MW

 

 

 

 

 

 

 

 

 

COVER SHEET
@ TYPE OF DOCUMENT: dog n/ Ale dire ta al) Counties anc
é off} 1a ls otf the State of North Carolina
5 grantor: See ExXhib+ 2.) Moar ish Subace
5 Teng le of. Amecicé
GRANTEE: SCe Exhib: tLe: Yur'ch Americans
Len 'th Lamptao-bery pack ke DA TaLlegnE L,tt.c.!
7 wv f .
We ; a
PREPARED BY:~Seerboh Jon da Hacuploanfity, tad Kory Despre lalleyael
MAILTO & ADDRESS:
a, “os, c Gt tyes, ate,
OSe SSE a
Eee
oe
it

Case 1:19-cv-N0009-NCT-LPA Document 2-1 Filed 01/04/19 Pane 2? of 20
   

Exhibit A

THE MOORISH DIVINE AND NATIONAL MOVEMENT OF THE WORLD
Aboriginal and Indigenous Natural Peoples of North America

Letter of Credit

December 10. 2015

To: ACE CASH EXPRESS. ET AL
Ref # 5268212653

Moorish Science Temple of Amenca
v.
JP Morgan. CHASE BANK NA, etal.

Bond Case No.: 14-1935

Torts ta Land

Whereas: the Muurish Svience Temple of America hereby granis its letter of credit to Sheik Rasull Abdul

Sufi, rustee to apply unlimited credit to whatever cause in the interest of the said account af the Deblar’s as

promise to pay to the order af holder in the amount of said negotiable instrument{s) as set forth in Exhibit

G of Case No. 5:1 i-evel44 | File Number 2670080-7 (incorporated herein), as filed and properly recanted

with the office af the vlerk for the United Stas District Court for the Western District af North Carolina.
Onder pf the Speured Party Creditor

By:
MHA Bagg CL26GSEOL 2?
MOE Scteneg dimple of. ee il Cf

alt lt ttt ttt tnt on cattle

JOHN S EURY
NOTARY PUBLIC
CABARRUS COUNTY
STATE OF NORTH CAROLINA
a i i in

 

 

 

a a a a a a

 

PPrrrrYrt

4
“ .
s ‘
we
2 lg
a ee
SS l¢,
20m las
a, I,
Ute Sete Dechacetnn oa he Mighty pe Eogpe fhg FLNES Hatt pees Ay fc 20 “ phe
WCU Ls OT. Lndinadnads guaters: Soff 2 Woe 4) aa)
Wibe ents wheels Mirphs te Trae et ea aah rr Tg, ee me Medora bre VA OP ATE Se . - +
PUBMED Pie De te ee aera: Vite, % “pe.
. ae

Fo Ai ale kee
“2 TNE NA
: Pe oe we
Us co

AEG ERAN OT Rabat Teat eae T ME EVD ANS eneqee Frorkane somber: SETH a a Up tet

Case 1:19-cv-N0009-NCT-LPA Document 2-1 Filed 01/04/19 Pane 2 of 20
  

Eshibit |

THE MOORISH DIVINE AND NATIONAL MOVEMENT OF THE WORLD
Aboriginal and Indigenous Natural Peoples of North America

Notice: Affidavit of Beneficiary Status Moorish Americans
Vast Estate Express Trust Noble Drew Ali-The Moorish Science Temple of America 1928

May 4th, 2017

Grantors: Muorish Science Temple of America Doc. 4 10105905 Rook 321 Page 579 August 1, 1928
@ 2:52 BM. (Pursuant to the Retigiaus Corporation Act of 1872), Resolution No, 75, Chapter 47 af
The Holy Koran for The Moorish Science Temple of America. Treaty of Peace and Friendship
between Murocco and The Linited States of America (1787) and Sundry Free Moors Act of 1790 and
teal tender / currency of any kind as described by the Uniform Commercial Code to be used as
negotiable instruments in accordance with UCC 1-103

Grantees: Moorish Americans and or Moorish American ie¢., Bey, El and or Ali added as a suffi to

the former last name and to the persons and praperty of the individual(s). their inhabitations and
journey

To all whom these presence shall come, notice to principal is notice to agent and the like notice to
agent is natice to principal

Whereas, the names Bey, Elor Ali are tribal names of the Moorish Science Temple of America

Wherefore. hereinafter in connection with the attached letter of credit Exhibit A and

Instrument # 2017079075 Exhibit B et seq. pursuant to the Sundry Free Moors Act of

eosees, 1790 and Instrument # 16415. recorded in Book # 10563, Page # 0129-0143 pursuant to
ao G A Optitnmen # 12867, recorded in Book # 10007. Page # 0077-0082:

Hiei eye

ORNS 8 COuy wl

»

 

* “< *
dares ee I) aoe en -
ae 2 wnt Cc *
we ee a vm zy
74%) TN FET,
Oe FT we iy fe
at yg agit eS ‘os Oook Qounty Recardar of Deas
‘ “te anode > ‘SS & Ont: 08/20/2019 0825 AM Py: 3 of 8
RG Oo .
fe Nee vat

 

Whereas all recorded Moors have the Supreme right protected by the universal law to
adhere to the culture of their choice as indigenous peoples and to practice and uphold
their religious tenents without any interference of any kind by the State, et al.

Case 1:19-cv-N0009-NCT-LPA Document 2-1 Filed 01/04/19 Pane 4 of 20
Whereas the Moorish American people are the uc hairs of the Land where The United
States has been incorporated. (28 USC 1746) affirmation 28 USC 3002. subsection I5a

Whereas the Moorish American society holding said credentials have the Constitutional
right to travel freely upon the public hyws and roads, ete. Exhibit C. et seq.

 

JOHN S EURY
NOTARY PUBLIC

CABARRUS COUNTY
STATE OF NORTH CAROLINA

ie ts

 

 

Sea
Oe en
ew

Wemted Swuivas Dectas pram ea the Mighty of bar, = he pu any ‘By
PLCC Leta 108, Letina ugmacere: A OP et teas ff
Che ait echaal's Meret ba Tete ea a eit cota righ i wc GF fender ad bee VULPUTATE

PR EETREIE SANS SOTO DUPE Fb IDF [edb eb ie Beer al: \itetn a

 

EEC PR CS GARD TTTT EEE MEE UN emegye tye Legg eapemdirr 227018. EU et ba Nerpred

WAYNE SINON, REGISTER OF DEEDS ’ ooaull Fite,

ERWOK, 0)

a ss Winecey, 4
+e son, Deputy Register of Deeds wii

 

= A
a

e
Tea zayere®

 

°
4e

 

Case 1:19-cv-N0009-NCT-LPA Document 2-1 Filed 01/04/19 Pane 5 of 20

 

OPT STS
G.S. § 10B-41 NOTARIAL CERTIFICATE FOR

ACKNOWLEDGMENT

é ) bdr us County, North Carolina

I certify that the following person(s) personally appeared before me this day, each

acknowledging to me that he or she signed the foregoing document:

Lao Ki dha yoton- Lexy Pha Velltit= E/

a a a ee a ee a a ee

a a a

~ /Name(s) offrincipal(s)7

 

 

OTN Taga eat
NOTA eal)
CABARRUS COUNTY

1 STATE OF NORTH CAROLINA

 

ohn. A tue

Official Signature of Notary

yh 5. Ey ry

Notary’s printed or typed name

 

PPV EES

, Notary Public

My commission expires: Decca a’? 20, 144

’
“ - ?,

& 2 4, O <8),

~ Bi Oa a
AO # Wyn
My ‘ io 4° © 4
(r- a. he Be U2
"a aes 4 ‘<
eons eS *
Sek Wig? 2° 3
' +t ‘we CI

‘ “ee

Ong WCW LIS

&, : ie :

a . ae

 

feria ie

~ Case 1:19-cyv-O0009-NCT-LPA Document 2-1 Filed 01/04/19 Pane 6 of 20
 

Fuhibit B

CERTIFIED COPY

FREDRICK SMITH, REGISTER OF DEEDS
MECKLENBURG COUNTY, NG
720 E. FOURTH STREET
CHARLOTTE, NC 28202
(704)336-2443

 

eee ERKEERRERERABRERER DEES AERA BESS ELE RRREEEEESTAE LE OREERERE REET ERD EE EHS

State of North Carolina, County of Mecklenburg

] hereby certify that this is a true and accurate copy of the document which appears on
record in the Office of the Register of Deeds of Mecklenburg County, North Carolina as

Instrument Number=2)/ 72792725 in Book Number_3| 353 Page
Number Te 7 and ending with Page Number .

Witness my hand and seal this the jar day of Yee, 20 17.

FREDRICK SMITH, REGISTER OF DEEDS

   
    

Deputy Register of Deeds st oRICK .
EM
3 ( : : ay! iD
Th? REGISTER GA
Wy ‘4 PE
Te NU AS Y DEEDS sy
"I/s aes a ; Bh mee tet y
8 GOW \ SERGE RR RREREAESRERRESARA ERE ER SHREDDER EER EES TERETE A EHRs HEE THOT E AIOE AE ".¢
"as a face ahi
moh

 

 

THIS CERTIFICATION SHEET IS A PART OF THE DOCUMENT®
oo

 

 

 

Case 1:19-cv-Q0009-NCT-LPA Document 2-1 Filed 01/04/19 Pane 7 of 20
“ Book 7527 Page 2542

Kee
w- *

esdda- Oud

When Recorded Return to:
Netional Administrator | ana
Moorish Science Temple of America Cook County Recorder of Deeds
— shape Se sjicainans Date: 08/29/2013 09:35 AM Pg: 1 of B
ro, No
Drafted By:
Sheik Martin El
Moorish Science Temple of America
3304-D Trent Street
eo Greensboro, North Carolia 27405
BM ow A
NR
oy? 2013060041
GUILFORD CO, NC FEE $26.00
PRESENTED & RECOREES.

09-03-2013 04:11:23 PM

JEFF L, THIGPEN

REGHTEA OF DEES
BY; TAMLUY C, SMITH
RESOLUTION TO MAKE AN AMENDMENT TO: BK: R 7527
DOCUMENT #10105905 PG: 2542-2549

BOOK 521 PAGE 579
AUGUST J, 1928 @ 2:52 PM.

WHEREAS MOORISH AMERICANS ARE, TRUST CORPUS OF THE HOLY PROPHET

NOBLE DREW ALI
- 1928 VAST ESTATE EXPRESS TRUST.

WHEREAS, MOORISH AMERICANS, ARE THE FIDUCIARIES, TRUSTEES AND

BENEFICIARIES OF ALL SAID TRUST PROPERTY.

_ WHEREAS, WE ARE THE DIVINE TRUSTEES FOR THE AFFAIRS HOLY PROPHET

wae
ene

NOBLE DREW ALI

APPROVED BY: SHEIK. KENNY ALVIN MARTIN EL

TORRENS REGISTRATION
| | Sy

Exhibit 1: Resolution P 9

Exhibit 2: Resolution 1099-143305252013 ‘ S

Exhibit 3: Council of Commerce Notice of Operation

Exhibit 4: Cook County Recording 10105905, Bk 521, Pg 579 M
SC
E
INT

Case 1:19-cv-N0009-NCT-LPA Document 2-1 Filed 01/04/19 Pane 8 of 20
 

 

Qarda- Sada

Exhibit 2

RESOLUTION 1099-143305252013

Whereas, the 1099 Affidavit, filed by Drew Ali on August 1, 192B at 2:52 pm,
in the Cook County Recorder of Deeds office, Document number 10105905, Book
521, Page 579 will serve as the Delegation of Authority Order under which the
Moorish Science Temple of America shall conduct its business.

Whereas, a Delegation of Authority is an instrument whose source is a
sovereign authority in the nature of a grant either to the whole nation or to
a class or portion of that nation,

Whereas, we are a Jural society.
Whereas, we execute Jura Summi Imperii and Jura Regia.
Whereas, we invoke the Jura Sanguinis Nullo Jure Civili Drimi Possunt.

_ Whereas, the Divine Constitution and Bylaws along with the Articles of
Association, the Articles of. Confederation, and the Constitution for the
United States of America shall be the building blocks for the body politic of
the Moorish Science Temple of America.

Whereas, the books: 101 Questions for Moorish Children, The Circle 7, the
Adept Chamber books, and the Moorish Science Temple Divine Constitution and
Bylaws are the literary foundations for the ecclesiastical body of the
Moorish Science Temple of America.

Whereas, the Supreme Council and Grand Body will legislate law regarding the
Moorish Science Temple of America. These laws will be communicated to foreign
authorities, to insure that our operations are acknowledged, accepted, and
protected through the normal course of international law.

Whereas, the Supreme Council and Grand Body of the Moorish Science Temple of
America convened and resolved that the following will be resolved as law for
the Moorish Science Temple of America:

poo UNTO .

Gy.
3 Sy

 

ve Og
B wher + js all recorded Moors shall have prerogative of jurisdiction in all

oe, 4) whe NA of any matter civil, criminal, commercial, or otherwise involving

= We
CAR,

aut,

_?

Sean ee ; ; . : ; i
: CoE SES “dnclading nationality, title, status, claim, right,.interest, and in

   

 
  

ermore, the Bepartment of Vital Statistics in each state in
{ nich? ae gdcorded Moor was born, shall transfer and convey, as Title, the
eof Origin back to Moorish Empire, of which their domination

Bp
4M Caney > 5 ss aiid
, ny: ‘Cantey yey /and inhabitation protracted from between 3 degrees north-east of
" 2 ne pk get cday Mogadishu and 22 degrees North Latitude at Yemen(Moab), 5 degrees
fre COUN
ah

Case 1:19-cv-N0009-NCT-LPA Document 2-1 Filed 01/04/19 Pane 9 of 20
 

= tine

Batis - Oran |

‘ I

Exhibid L

State of Illinois, )
) ss.
County of Cook )

I, Sheik Kenny Alvin Martin El, do solemnly affixm that the following
persons, Sheikess Leisa El-Shabazz El, Sheik Muhaymin Al-matin Bey,Sheik Chaz
Uriel Bey,Sheik Terry Stubblefield Bey, and Sheik Kenny Alvin Martin El were
appointed officers with powers and duties gimilar with trustees of the
Moorish Science Temple of America, a body politic and an ecclesiastical
government according to the usages ox customs (rule, regulations, articles of
association, constitution, by-laws, or canons, as the case may be) by the
council, Moorish Science Temple of America Grand Body under and by virtue of
sections 46a, 46b, 46c, 46d, 46e, 46£, 46g, 46h, and 461i of "An act
concerning corporations," approved April 18, 1872, and the Moorish Science
Temple of America, adopted as the corporate name Moorish Science Temple of
America.

eee per een esos sere eeearteosreaeesesonese

  

State of North Carolina)

} ss.
County of Guilford )
—
Subscribed and sworn to before me on the 30th day of sully r

2013,

 

   
   
     
   

MARK 0 CUMMINGS
Notary Public
Gullford County
North Carolina
My Commission Expires May 19, 2016

 

Case 1:19-cv-0N0009-NCT-LPA Document 2-1 Filed 01/04/19 Pane 10 of 20
 

 

Gavia ~ QOMa\

West of Sabaea, 12 degrees East of the Kingdom a Axum to 42 degrees East
Longitude 2,982 Miles longitude. Latitude, and South-Africa 12 degrees East
Longitude,South West of Moab at Luanda(Angola). Just below the Congo, Across
the Great Atlantis, even unto the Present North, Farthest West, top of
America 72 degrees North Latitude-4,940 miles; 150 degrees west longitude ~
21 miles, above the equator from Moab- 3,160 miles - and Central or Meso
America including Mexico and the Atlantis Islands at 19 degrees Worth
Latitude - 1,330 miles; 122 degrees west longitude - 74 miles near to the
equator from Moab -— 9,028 miles - South America at 52 degrees south Jatitude
- 3,640 miles; 78 degrees south west longitude - 41 miles below the equator
from Moab, for a Geological Span of over 15,376 miles, equivalent to
236,421,376 square miles. More than three quarters of the Earth. with the
individval party of interest and Habitation back to the Moorish Science
Temple of America.

Heretofore, a xecorded Moor is one who has filed a declaration of
nationality, in its. various forms, with the Cook County Recorder of Deeds in
Chicago, Illinois, and has received a document number for that filing. In
addition, the document number will be used as a tax non-obligation number
either in the singular form for individual parties or the collective form for
families who have filed one document severally. All recorded Moors, shall
have full entitlements to all titles, status, claim, right, and interest in
the Moorish Science Temple of America.

Whereas, the District of Columbia and the Congress of the United States,
undex the United States Code, Title 28, Section 3002, subsection i5a, will
not have any undue influence upon the Jural society of the Moorish people.

Whereas, ali titles of nobility, SamELY Bl, Bey, and Ali, shall be recognized
by international law,

Whereas, The Flag of The Moorish Science Temple is, and shall remain, the Red
Canopy and the Green Star--the Mother of Flags and evidence and declaration
of our Natural Descent to this land, The Moroccan Empire.

Whereas, The Bureau of Moorish Affairs will oversee the operations of all

councils currently listed, as well as those that may be established,

dissolved, or amended in the future. Only authorized liaisons within The

mo Of Moorish Affairs will deal directly with the cantral governments of

25 . foneL gh nations, including The United States of America, or authorized

rats “ vtalogns « appropriated by such governments. Credentials of ventures

"ed. ee fro operate under the authority of the following councils, shall be
at

   

hea WA athin 15 business days of the request by an agent of an authorized
qn": fapprppriated by a foreign nation, including The United States of
; 7 ee ‘an¢@ its instrumentalities. (Business days do not include Fridays,
“hig dito is a holy day within the Moorish Science Temple of America.) All
“3 jas about the operations of these Councils, and the ventures operated
“ena “shall be directed to authorized liaisons within The Bureau of
‘Moorish Affairs. .

Case 1:19-cv-0N0009-NCT-LPA Document 2-1 Filed 01/04/19 Pane 11 of 20
 

 

ifook 75217 Page 2546 Ws ras ~Q3Q9.

1. The council of Vital statistics

2. The Council of Nationality and Birthright

3. fhe Council of Commerce

4. The Council of Law and Justice

5. The Council of Moorish Defense and Character
6. The Council of Consular Affairs

7. The Council of Moorish Education

8. fhe Council of Private Service

9. The Council of International Affairs

Whereas, the Document 10105905 also known as The Vas Estate of Drew Ali will
serve as the instrument by which the Moorish Science Temple of America shall
issue credit and discharge debt for recorded Moors throughout the Vas Estate
Trust, namely the lands of North, South, and Central America, and the
outlying islands.

Whereas, al] recorded Moors shall have the right to freely travel
unobstructed, unmolested, and unfettered in their various modes. of
transportation throughout the North, South, and Central Americas.

Whereas, all xecorded Moors shall bave an vunobstructed, unmolested, and
unfettered right to bear arms throughout the North, South, and Central
Americas. 3

Whereas, all recorded Moors now imprisoned in penal holding facilities shall
have the right to request the aid of a consulate officer of the Moorish
Science Temple of America to secure their release from such facilities.

Whereas, if any Moor is forced into a judicial proceeding xegarding any
statutory violation, the liability charge placed upon the charging offender
or offenders, shall be the amount of $1,800.00 per minute which shall be
to the defendant based on the amount of time the defendant was
wn ee a, the amount of travel time spent, and the courtroom time the
ed in negotiating such matters. Also, the charging offender or
1 pay the jurisconsult the amount of $5,000.00 per hour based
& songs dps ity ent defending the libel. These fees shall be paid on the day
ch e: Shedtig or trial. Moreover, all bonds and derivatives shall be
2” ‘gurtt sdevied 8 the jurisconsult.
4, oie WL

Haga:
meen

  

 

Case 1:19-cv-O0N0009-NCT-LPA Document 2-1 Filed 01/04/19 Pane 12 of 20
/sook 7527 Page 2547

Whereas, all United States corporations and instrumentalities are excluded

QWs ~2 a2,

from the ‘ecclesiastical body of the Moorish Science Temple of America and its

official operations.

Whereas, this resolution is promulgation for law.

Whereas, we are the people. Islamism.

 

Trustee Executor

State of North Carolina)

County of Guilford )
Subscribed and sworn to
2013.
aeeVeOFerey,
tc OF",
OF fit age 0%
2 pF ys cousins, %,
- ge, oy, ae a
slp Sep? ue Cs
Sf face A Sh
: one. fy \. PPh ee 5
Se HG Se ee
ae 4 dco =! 2?
Pal Bie ‘ .

,

Ae wie oA
&

Case 1:19-cv-0N0009-NCT-L PA

o
" Gens a

"ae rsangeyyssee™®

) ss.

before me on the But JT

day of Sty ‘

 

   
     
 
     

MARK 0 CUMMINGS
Notary Public

Guilford County
North Garotina

My Commission Expires May 19, 2016

Document 2-1 Filed 01/04/19 Page 12 of 20
r

 

 

i = s

‘

flu 1527 Page 2548 QBaryva-e MoO.

Exhibit: 3 Moorish Science Temple of America

Council of Commerce
Notice of Operation

The following venture has been sanctioned by the Moorish Science Temple of America’s
Council of Commerce: (All information is current as of the date of approval.)

Name: Couponing College —
Function: Education
Administrator: Leisa E-Shabazz El
Primary place of operation:

3304-D Trent Street,
Greensboro, North Carolina state

Employees (including the administrator): 1
Venture Number: 1220734113-31202023-01

" This operation of this venture has been approved by:

Gf Lip sihy
Q
e of Approval

 

 

As evidenced b this seal:
Ps “Zclonte eM,
2 _ wemseoe, “O, "
ifs sen Op » i $id. ae 7 3°43
sip sh fai, im ‘, = ~ “S gh eve
oes 8 SOU Fi Cot gE bet 870 Fy F
oe ‘O04 4 gh HHREE oo
ms . ‘. 4 . s, ‘es ets
“f ig: i we Fe os Of tecsagasttee s
°: ‘Bal ENGR @arolina) “1 Sb Gans Oe"
%, “Te. COS )ss. ‘news

», County ortauliigtd )
es ao “ ork
“giseGasey: and sworn to before me on the 30% day of _.J vly

2013. SIS

Case 1:19-cv-O0N0009-NCT-LPA Document 2-1 Filed 01/04/19 Pane 14 of 20

 
    
      
   

MARK D CUMMINGS
Notary Public
Guilford County
North Garalina
My Gommisslon Expires May 49, 2016
 

  

/

# (Rook 1527 Page 2549).

 

 

 

  

 

 

SR eR OATES

eS

 

a ee te aEPy pow
Re ee on
> eee

 

“(OF aMERT CA
B_AMEAT.GA: -..

 

=

“ti the, Comnty

 

 

ye

 

 

 

 

 

 

 

 

 

 

 

 

Case 1:19-cv-O0N0009-NCT-LPA Document 2-1 Filed 01/04/19 Pane 15 of 20
 

JEFF L, THIGPEN | Qa —~ Onda
Registex of Deeds _ Guilford County Awe
Register of Deeds

POST OFFICE BOX 3427 * GREENSBORO, NORTH CAROLINA 27402
Telephone 336-641-7556 * Fax 336-641-5778 » E-Mail JTHIGPE@CO.GUILFORD.NC.US

 

 

 

State of North Carolina, County of Guilford

I certify that this is a true and accurate copy which appears on record in the office
of the Register of Deeds of Guilford County, North Carolina in

Book 7527 Page 2542-2549.

Witness my hand and seal this 21st day of NOVEMBER 2016.

JEFF L. THIGPEN, REGISTER OF DEEDS

| By: OrBowaL Cn LA

DEBORAH LIGHT, ASSISPARFE-DEPUTY REGISTER OF DEEDS

THIS CERTIFICATION SHEET IS A PART OF THE DOCUMENT.

 

Case 1:19-cv-0N0009-NCT-LPA Document 2-1 Filed 01/04/19 Pane 16 of 20
 

[eee

.

l *
Exhibit C
Page iof 2
790 ROWAN ICA INQUIRY 01 13CR 053046 FILM:
DISPOSED - R S DOB/AGE CR FILING DATE: 051813
MAGISTRATE O FTAC: 052516 B M 03191982 DL4: 26157399 NC
HAMPTON, JONTA, TOMORREEA * CIT#: C1L747507 TRIAL DATE: 052516
1020 CALDWELL ST CSLR: CSLRC: AM
STATESVILLE NC 28677 DEF ATTY: WAIVED TYP: W VRA:
CHG/ARRN OFFN: T NO OPERATORS LICENSE 20-7 (A)
COMPLAINANT: ROSS,C  — CPD ISSUED: 051813 SERVED: 051813
OFFN DATE: 051813 ARRN DATE: MOTIONS DATE: DISP DATE: 052516--
CONT. D: 02 S: 00 C: OO NR: OO INT?: N FRM: RSONCO: GANG REL: DV CV: N
PLEA VER MOD FINE costs wec REST JUDGE PAID TO-BE-PAID
VD 5 $ $
CONV OFFN: CAB:
SENT LEN: - SENT TYPE: CONS F/JGMT:
PROB: WITHDRAWN: APPEALED TO SUPERIOR:
AREA CD: ACCD: N HWY: OT V LIC: 22¥4570 TRANS TO SUPERIOR:
CDL: N CMV: N HAZ: N  TRP/DIST: vst: NC V TYP: PB APPELLATE:
ARREST DATE: CHECK DIGIT: SID: LID:
NEXTH: PF2 - NAME INQUIRY ADDL CHARGES: Y

Wore kw duck Nona Sra cient Ne
\ one Osa Sstwensond Joy US.

Serena Coed mo Wet RN, V. Sealy,
\B\ Se BA, Rlemmertor Suonedeu donee:
D mak uliond Woo Naedisd ra, Loew We.

woke: Qe V4

set t

gKUE COPY;
CLERK OR.SUPERIOR COUy
y ROWAN COUN;

s ¢

wt

     
 

Case 1:19-cv-0O0009-NCT-LPA Document 2-1. Filed 01/04/19 Pade 17 of 20
 

Exh' ie C.
Page a ee

  
 

790 ROWAN ICA INQUIRY 02 13CR 053046 FILM:

DISPOSED R § DOB/AGE cR FILING DATE: 051813

MAGISTRATE O FTAC: 052516 B M 03191982 OL: 26157399 NC

HAMPTON, JONTA, TOMORREEA * CiT#: C1747507 TRIAL DATE: 052516

1020 CALDWELL ST CSLR: CSLRC: AM

STATESVILLE NC 28677 DEF ATTY: WAIVED TYP: W VRA:

CHG/ARRN OFFN: T FICT/ALT TITLE/REG CARD/TAG 20-111(2)

COMPLAINANT: ROSS,C CPD ISSUED: 051813 SERVED: 051813

OFFN DATE: 051813 ARRN DATE: MOTIONS DATE: DISP DATE: 052516

CONT. D: 02 S$: 00 C: OO NR: 00 INT?: N FRM: RSONCO: GANG REL: DV CV: N

PLEA VER MOD FINE costs wcc REST JUDGE PAID TO-BE-PAID
vb § 3 $

CONV OFFN: CAB:

SENT LEN: = SENT TYPE: CONS F/JGMT:

PROB: WITHDRAWN : APPEALED TO SUPERIOR:

AREA CD: ACCD: N HWY: OT V LIC: 22Y4570 TRANS TO SUPERIOR:

CDL: N CMV: N HAZ: N TRP/DIST: vo ST: NC V TYP: P APPELLATE:

ARREST DATE: CHECK DIGIT: SID: LID:

NEXT #: PF2 —- NAME INQUIRY ADDL CHARGES:

re
Pl qadeeine;

LS tte

ay eR Or ,

5 et a”

       

* x o
ATRUE-COPY
CLERK OF SUPERIOR COURT
PAN COUN

   
 

\ssistant Deputy / Clark Superior Court

Case 1:19-cv-0N0009-NCT-LPA Document 2-1 Filed 01/04/19 Pane 18 of 20
¢ €
. Exhibit
NORTH CAROLINA UNIFORM CITATION - DEFENDANT'S COPY
STATE OF NORTH CAROLINA CABARRUS County District Court Citation No. 4580752
TO THE DEFENDANT NAMED BELOW: You have been charged with the misdemeanor{s) or infraction(s) specified below. Read this citation carefully.
: YOUR COURT DATE AND LOCATION

it Day Of Week Date Appear In Court Caurt Location Courtraom Interpreter
02/18/2019 | At 09:00 AM CONCORD 2

 

  
  
 
    
      
 

 

 

 

 

 

 

 

 

 

 

         
 

THE STATE OF NORTH CAROLINA VS. :
Address City
HAMPTON-BEY, JONTA TOMORREEA 672 FAITH DR SW CONCORD |
Drivers License No, Source | CDL Glass Race Sex Date Of Birth Social Seeurily No,
26157399 DL NO G BLACK MALE 03/19/1982 XNXAX-XX-9137

 

 

 

 

WHAT YOU ARE CHARGED WITH

The officer named below has probable cause to believe that on or about SATURDAY, the _29 day of _DECEMBER , 2018 at _l1:41 PM

in the county named above you did unlawfully and willfully OPERATE A MOTOR VEHICLE ON A STREET OR HIGHWAY WHILE THE DEFENDANT'S
DRIVERS LICENSE WAS REVOKED: (G8. 20-28¢4))

+

and on or about __ SATURDAY_, the _29 day of _ DECEMRER _, 2018 at_11:41 PM_ in the county named above you did unlawfully and
willfully OPERATE A MOTOR VELUCLE ON A STREET OR LIIGLIWAW (DIS LAY) (POSSESS) A (REGISTRATION NUMBER PLATE), KNOWING THLE SAME
TO RFE.(FIETITIOUS). (GS, 20-111(2)) “«

YOUR VEHICLE =

le License No. Stale | Trailer Type CMV Vehicle Type _ Make [Year | Haz. Mat.
NO | Passenger (2 or 4-Door Sedan) CHEVROLET 2001} NO

'_ OTHER INFORMATION

 

 

 

 

 

 

 

 

    

  

 

    

 

 

 

 

 

 

 

Area Weather Visibility Traffic Accident | Speed
Residential Clear Clear Light NO A30
[| Injury or Serious Injury SHP Code On Highway No./Street
L | Passenger(s) Under 18 OT KERR 8ST
In Vicinity/Gity OF hs Al/Near Intersection a
CONCORD Crowell Dr NW

    

 

 

   
 

CHARGING OFFICER INFORMATION
No, Law Enforcement Agency _’

, Troop/Squad | Districi/Zone
3696 | CONCORD POLICE DE

IMPORTANT NOTICE

You must appear in District Court on the court date, time, and location shown above. If this is a speeding offense, you may be able to

dispose of it online without appearing in court al OnlineServices.NCCourts.org, but if you do not dispose of the offense online prior to
your court date, you must appear in court.

      
  

 

 

Dale
12/29/2018

Signalure Of Officer
POR M-DORSEY

  
 
 

  

 

 

 

1. If you fail to appear and you did not post a cash bond, criminal process may be issued against you and you may be arrested for your
failure to appear, your drivers license may be revoked, and certain fees may be assessed along with all other costs.

2. If you fail to appear and you did post a cash bond, criminal process may be issued against you and you may be arrested for your failure
to appear, certain fees may be assessed along with all other costs, the cash bond will be forfeited and your failure to appear will be

treated as a conviction resulting in points against your driving and insurance records or possible license revocation, and the forfeiture of
your cash bond will not dispose of the charge(s) against you in court.

it

3. If you have any questions regarding your legal rights and obligations, consult a licensed attorney.

 

AOC-CR-500 (eCITATION®), Rev. 3/17, © 2017 Administrative Office of the Courts

Case 1:19-cv-O0N0009-NCT-LPA Document 2-1 Filed 01/04/19 Pane 19 of 20
*400D2C457363879032013003533*

: ase
GEICO. Tel: 1-800-841-3000 Policy Number: 87-90

a GEICO Use: 32 A26
geico.com

GOVERNMENT EMPLOYEES INSURANCE
One GEICO Boulevard COMPANY
Fredericksburg, VA 22412-0003

   
   
 

  

December 23, 2018

Thanks for
choosing GEICO

bi

ke

JONTA HAMPTON-BEY AND NIKI R
JORDAN

672 FAITH DR SW

CONCORD NC 28027

Dear Jonta Hampton-Bey and Niki R Jordan,

Welcome to GEICO! Thank you for trusting us to provide the quality service you and your family deserve. We're here
for you 24/7, 365 days a year.

This packet contains several important documents that pertain to your policy. The documents are in the following order:

Identification (ID) Cards (Pages 3 - 4) - Please review and retain your Identification (ID) Cards. On
the back is the phone number for Customer Service and Claims.

Billing Statement (Page 5) - Please review your payment schedule and learn about money saving
opportunities through our automatic payment options.

Declarations Page (Pages 7 - 8) - Here you will find your coverages, drivers, vehicles and other
policy information. Please retain for your records.

Additional Insurance Documents (Pages 9 - 52) - Includes additional policy documents.

\We value you as our policyholder and look forward to serving your insurance needs for many years to come. For
additional insurance services, please review the "Insuring what's important to you" section. If you have any questions,
please contact GEICO at geico.com or 1-800-841-3000. We'll be happy to help you!
Sincerely, .

bs c

 

O. M. Nicely
Chairman

COVER_LTR (over, please)

Case.1:19-cyv-N0009-NCT-LPA Document 2-1. Filed 01/04/19 Pane 20 of 20

U-10

370397180 00000144 00000001/00000026 00003148/00005378
